Title: To Thomas Jefferson from Charles Pinckney, 20 December 1800
From: Pinckney, Charles
To: Jefferson, Thomas



Dear Sir
Winyaw (in South Carolina) December 20: 1800

Having finished the public Business I went to Columbia as I was returning to Charleston to take shipping for Washington & at this place met with a paper which is inclosed & which has surprised me exceedingly—is it possible that the State of Pennsylvania has been deprived of her Vote by a majority of two in the senate? Or, taking the whole number of the federal part of their senate together, by 13 men, & that, after the public opinion had been expressed by so decided a majority in every way in which their Citizens had an opportunity of doing so—? & what is to be result?—fortunately for the United States South Carolina has by her Vote decided the Election without Pennsylvania but will the people of that state so easily acquiesce in being thus deprived of their constitutional right & of the honour of having participated in the change that is to take place?—I now feel doubly pleased that I remained & went to Columbia to aid with my Exertions the securing the Vote of this State entire, for had she Voted otherwise I can scarcely concieve what may have been the consequence—& you must have long before this been convinced that without the Vote of this state the Event might have been doubtful; for that of Rhode Island was a thing scarcely to have been looked for, & I am afraid even now to rely implicitly on it, as we have just heard that some of our intelligence from Maryland is premature & that after all You will not have more than one half their Vote—I wish you to be handsomely elected & to have so many sound votes to spare that no little carpings or cavils at dates or Words or trifles shall vitiate the Election or give to your opponents the most distant right to dispute it’s regularity— —I trust You & all my friends at Washington have recieved all my letters & therefore are not surprised at not seeing me with You yet—I knew my presence at Columbia to be of more consequence than it could possibly be elsewhere, for I was always afraid Pennsylvania Would not vote—Mr: Monroe’s Letter which I inclose you—strengthened this opinion & therefore I gave up the idea of going to Congress & went there—I send You Mr Monroe’s Letter to shew You how convinced I was & ought to have been, that Our state was to decide & as I have always made a point of attending my public duties with diligence I wish You & my friends to know the absolute necessity there was for my absence & not to blame it.—I intend, if nothing prevents to be with You sometime in January & until then I remain with great Esteem & regard Dear Sir
Yours Truly

Charles Pinckney


I omitted to mention to You that the Letters I got from Mr Monroe & you, both shewed marks of having been opened
If Colonel Hampton of this State should go to Washington & call upon You I beg to introduce him to You in the most particular manner as one of our best friends & whose communications & services in the republican cause have been very important to us—It is with great concern I have just heard that my fears on the Rhode Island head were too well founded. I was always afraid that much good could not come out of either Nazareth or Galilee & I find I was right—New England is New England still & unless an earthquake could remove them & give them about ten degrees more of our southern sun in their constitutions, they will always remain so—You may as well attempt to separate the Barnacle from the Oyster, or a Body of Caledonians as to divide New England—not so our southern Gentry—View Maryland & North Carolina & tell me by what Policy can it be, that We have lost so many Votes from states who ought to cling to the southern republican interest as to the rock of their earthly salvation—states too with whom so much pains have been taken to direct them in the right road—
I must request You not to come to any determination with respect to arrangements in this state until You see me, if I live to come on, as I have some information I do not choose to commit to Paper to give You after which, you will be better able to judge what is best to be done here—I have reasons very important to the republican interest for making this request—reasons which our late very arduous contest in this State could alone have developed, but which are very important to You to know—

